               Case 3:19-cr-00104-MCR Document 55 Filed 01/16/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF FLORIDA
                                     PENSACOLA DIVISION

 UNITED STATES OF AMERICA

            VS                                                    CASE NO.        3:19cr104-MCR

 DAVID C. WILLIAMS

                                     AMENDED NOTICE OF HEARING

 TAKE NOTICE that the proceeding in the case has been set for the place, date and time set forth below:

 Place:              Arnow Federal Building
                     100 North Palafox St.
                     Pensacola, Florida 32502

 Room No:            Courtroom II (2nd Floor)

 Date:               April 10, 2020                       Previous Date:          February 7, 2020

 Time:               1:00 PM                              Previous Time:          1:00 PM

 Time Allotted: 1 hour*

 Proceeding:         Sentencing Hearing before the Honorable M. Casey Rodgers

 NOTE: If you or any party, witness or attorney in this matter has a disability that requires special accommodation,
 such as a hearing impairment that requires a sign-language interpreter or a wheelchair restriction that requires
 ramp access, please contact the Clerk’s office at least one week prior to the hearing (or as soon as possible) so
 arrangements can be made.

                                                   JESSICA J. LYUBLANOVITS,
                                                   CLERK OF COURT

January 16, 2020                                   s/ Susan Simms
DATE:                                              Deputy Clerk:

Copies to:
Honorable M. Casey Rodgers
David Goldberg, AUSA
Donald Sheehan, Esq.
U.S. Marshal
U.S. Probation
Court Security Officer

Note: *Should additional time be needed, please notify the court.
